DETAILED ACTION
Status of the Claims
	Claims 1-11 are pending in the instant application. Claims 10-11 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-9 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant’s election without traverse of Group I, currently claims 1-9, in the reply filed on 08/19/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.
	Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2022.
Priority
	The U.S. effective filing date has been determined to be 04/16/2019, the filing date of the document PCT/KR2019/004587. Applicant's claim for a foreign priority date of, 04/18/2018, the filing date of document KR-10-2018-0044857, is acknowledged. However no English translation of the foreign priority document has been provided and therefore written description (112(a)) support for the instant claims cannot be verified. Accordingly, foreign priority to this document cannot be afforded at this time.
Information Disclosure Statement
	The information disclosure statement submitted on 10/16/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over KOLODNEY (US 7,754,230; published July, 2010) in view of Nie et al. (“Sustained release of sodium deoxycholate from PLGA–PEG–PLGA thermosensitive polymer,” published online 10-JUL-2018; Taylor & Francis; Artificial Cells, Nanomedicine, and Biotechnology, Volume 46, 2018 - Issue sup2, pp. s1170-s1177); Samstein et al. (“The use of deoxycholic acid to enhance the oral bioavailability of biodegradable nanoparticles,” 2008; ELSEVIER; Biomaterials, Vol. 29, pp. 703-708) and LIM (US 2011/0200679; published August, 2011).
Applicants Claims
	Applicant claims a composition for subcutaneous injection, containing deoxycholic acid, the composition being for non-surgically removing localized fat deposits, wherein the composition comprises micro-particles containing deoxycholic acid and a biodegradable polymer, the micro-particles are spherical particles, each have a smooth appearance, and have a number of pores formed therein, and the deoxycholic acid is contained in the pores (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            KOLODNEY teaches compositions useful for reduction of localized fat deposits in patients in need thereof using pharmacologically active detergent compositions (see whole document, particularly the title, abstract and Field of Invention sections). KOLODNEY further teaches that: "The methods may use a variety of pharmacologically active detergents as described herein. In a more preferred embodiment, the active detergent in the unit dose is a bile salt, most preferably sodium deoxycholate." [emphasis added](col. 4, lines 18-22)(instant claims 1 & 3, sodium salt of deoxycholic acid). KOLODNEY further claims the method for non-surgical removal of a localized fat deposit by administration of deoxycholic acid (claim 1). And that: “In embodiments of the present invention, the pharmacologically active detergent composition is administered by subcutaneous injection directly into fat tissue.” (col. 12, lines 19-21)(instant claim 1, “A composition for subcutaneous injection […] the compositions being for non-surgically removing localized fat deposits […].”).
	KOLODNEY teaches micro-particles including said pharmacologically active detergent such as deoxycholic acid, particularly micelle micro-particles and that: “a composition of the present invention is contemplated to be in the range of 1 nanometer to 100 micrometers, 10 nanometers to 50 micrometers, 100 nanometers to 1 micrometers, etc. Moreover, the shape of the micelle can vary and can be, for example, prolate, oblate or spherical; spherical micelles are most typical.” (col. 15, lines 45-67)(instant claim 1, “the composition comprises micro-particles”; instant claim 4). KOLODNEY further teaches that "The compositions of the present invention can be formulated so as to provide quick, sustained or delayed release of the active ingredient after administration to the patient by employing procedures known in the art." (col. 23, lines 18-21).
	KOLODNEY teaches that “One other embodiment contemplates one or more methods described herein to reduce fat deposits under the eye, chin, or arm, as well as the buttock, calf, back, thigh, ankle, or stomach of a mammal. In another embodiment, the methods may reduce specific types of fat deposits such as, for example, eyelid fat herniation, lipomas, lipodystrophy, buffalo hump lipodystrophy, or fat deposits associated with cellulite.” (col. 4, lines 29-32)(instant claims 7-8).
	KOLODNEY teaches that “The present invention relates to the use of one or more pharmacologically active detergents (e.g., bile salts) to reduce subcutaneous fat accumulations in a mammal by administering such formulation locally to a target site.” (col. 6, lines 27-30). And further that “In preferred embodiments, a unit dose comprises, consists essentially of, or consists of one or more pharmacologically active detergent(s) in an injectable formulation […].” [emphasis added](col. 13, lines 55-57)(instant claim 9).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KOLODNEY is that KOLODNEY does not expressly teach: the micro-particles include a biodegradable polymer such as polylactide-co-glycolide (PLGA), each having a smooth appearance and a number of pores formed therein, the deoxycholic acid being contained in said pores.
	Nie et al. teaches sustained release of sodium deoxycholate (NaDC) from PLGA-PEG-PLGA thermosensitive polymer (see whole document), and particularly teaches that “Subcutaneous injections of NaDC has also shown to reduce size of human lipoma […] Injecting NaDC leads to degrading fat cells via cytolytic mechanism and skin tightening, but may cause necrosis of surrounding fat tissue, such as skin, muscles, nerves and blood vessels in body. The sustained release and local release of NaDC in fatty tissues might lead to reduction of aggressiveness, improvement of the efficacy and increase in selectivity of fat cells.” (p. S1170, col. 1, line 15 through col. 2, line 2).
	Samstein et al. teaches that “Nanoparticles of synthetic poly-esters such as poly(lactic acid), poly(glycolic acid), and their copolymers poly(lactide-co-glycolide) (PLGA) are often chosen due to their biocompatibility and versatility in encapsulating a variety of drugs and biologics, as well as their ability to tune the dynamics of drug release by varying monomer ratios and polymer molecular weight.” (p. 703, col. 2, lines 13-20). And that “Here, we describe a system where PLGA particles are orally delivered in a non-covalently associated emulsion of DCA. ” (p. 704, col. 1, lines 35-37). Samstein et al. teaches their PLGA particles “were prepared using a modified double emulsion (W/O/W) process” (p. 704, §2.1)(instant claim 2).
	LIM teaches a method of preparing a sustained-release microsphere which can control the long-term release of a drug, wherein the drug is loaded in a carrier comprising a biodegradable polymer, the method including a solvent intraexchange evaporation method by means of co-solvent is used for suppressing the initial burst release of a physiologically active substance, to release the physiologically active substance in the body continuously and uniformly (see whole document, particularly the abstract). LIM teaches the biodegradable polymer such as polylactide, polyglycolide, poly(lactide-co-glycolide)(PLGA)([0022]-[0023]). 
	LIM teaches that "it is believed that the addition of the co-solvent successfully suppresses the initial burst release by preventing the movement of physiologically active substance toward a surface at the time of evaporating a solvent by means of precipitating the physiologically active substance in a water phase and helping the hardness of biodegradable polymer to make emulsion relatively harder and reduce the porosity of the surface." ([0029], Figure 1), thereby clearly teaching that the biodegradable polymer microspheres are porous and have a smooth surface (instant claim 1, "the micro-particles are spherical particles, each have a smooth appearance, and have a number of pores formed therein"). 
	Additionally, it is known in the art pertaining to methods of producing such PLGA spherical particles that water-in-oil in-water (W/O/W) emulsions are used with hydrophilic bioactive substances and water-in-oil (W/O) emulsions are used with hydrophobic bioactive substances (see, e.g., LIM, [0002] & Jain et al. 1, §§3.1.1.1 & 3.1.1.2)(instant claim 2). Additionally, LIM teaches dissolving goserelin acetate in the aqueous phase and dissolving the biodegradable polymer (RG502H/RG503H), surfactant (Span 80) in the organic phase (methylene chloride, dichloromethane)([0038]). Thus, the biodegradable polymer is hydrophobic and the active agent is hydrophilic and thus would have been contained within the pores of the microspheres.
	LIM further teaches the release of the active species Goserelin from the microspheres for at least 28 days (i. e. about 1 month)(Table 4)(instant claim 5).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sustained-release microsphere which can control the long-term release of a drug, wherein the drug is loaded in a carrier comprising a biodegradable polymer, as taught by LIM & Samstein et al., for sustained release of the deoxycholic acid drug in order to provide sustained release of the sample per the teachings of KOLODNEY (col. 23, lines 18-21), particularly given the teaching of Nie et al. that “The sustained and local release of NaDC in fatty tissues might lead to reduction of aggressiveness, improvement of efficacy, and increase in selectivity of fat cells.” and thus reduction in side-effects. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rotunda et al. ("Lipomas treated with subcutaneous deoxycholate injections," 2005, American Academy of Dermatology; Journal of the American Academy of Dermatology, Vol. 53, No. 6, pp. 973-978) is cited as non-patent literature document consistent with KOLODNEY (cited above); and Gupta et al. (“Actions and Comparative Efficacy of Phosphatidylcholine Formulations and Isolated Sodium Deoxycholate for Different Cell Types,” 2009, SPRINGER; Aesthetic plastic surgery, Vol. 33, No. 3, pp. 346-352) is cited as teaching the mechanism of action of deoxycholic acid (see whole document) and particularly that “Isolated sodium deoxycholate was almost as effective as the phosphatidylcholine formulation, at clinical concentrations, in reducing the viability of mature adipocytes over time. Similar cytotoxic effects of phosphatidylcholine formulation on normal foreskin fibroblasts, endothelial cells, and human skeletal muscle cells also were observed. The data prove that the formulation acts in a nonspecific manner and that its unintentional administration to other tissues causes cell death.” (Abstract:Conclusions).
	Claims 1-9 are pending and have been examined on the merits. Claims 1-9 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                   /TIGABU KASSA/                                                                           Primary Examiner, Art Unit 1619